Exhibit 10.6

A request for confidential treatment has been made with respect to portions of
the following document that are marked [*CONFIDENTIAL*]. The redacted portions
have been filed separately with the SEC.

LOAN AGREEMENT

THIS LOAN AGREEMENT, made this 26th day of April, 2012 among (i) DAIRYLAND HP
LLC, a Delaware limited liability company having an office located at c/o
Dairyland USA Corporation, 100 East Ridge Road, Ridgefield, Connecticut 06877
(hereinafter referred to as the “Borrower”), (ii) THE CHEFS’ WAREHOUSE, INC., a
Delaware corporation having an office located at 100 East Ridge Road,
Ridgefield, Connecticut 06877, CHEFS’ WAREHOUSE PARENT, LLC, a Delaware limited
liability company having an office located 100 East Ridge Road, Ridgefield,
Connecticut 06877, DAIRYLAND USA CORPORATION, a New York corporation having an
office located at 100 East Ridge Road, Ridgefield, Connecticut 06877, THE CHEFS’
WAREHOUSE MID-ATLANTIC, LLC, a Delaware limited liability company having an
office located at 100 East Ridge Road, Ridgefield, Connecticut 06877, BEL CANTO
FOODS, LLC, a New York limited liability company having an office located at 100
East Ridge Road, Ridgefield, Connecticut 06877, THE CHEFS’ WAREHOUSE WEST COAST,
LLC, a Delaware limited liability company having an office located at 100 East
Ridge Road, Ridgefield, Connecticut 06877, and THE CHEFS’ WAREHOUSE OF FLORIDA,
LLC, a Delaware limited liability company having an office located at 100 East
Ridge Road, Ridgefield, Connecticut 06877, and all present and future material
subsidiaries and affiliates as defined in the Existing Credit Agreement (defined
below) (collectively, the “Guarantors”), and (iii) COMMERCIAL LENDING II LLC, a
Delaware limited liability company-having an office at 106 Corporate Park Drive,
White Plains, New York 10604 (hereinafter referred to as the “Lender”).

W I T N E S S E T H:

WHEREAS, the Lender made a construction loan to the Borrower in the principal
amount of $11,000,000 (the “Loan”) on this date; and

WHEREAS, the Loan is evidenced by a certain Mortgage Note (as amended, modified,
supplemented, replaced or restated from time to time, the “Note”), and secured
by a certain leasehold mortgage, assignment of lessor’s interest in leases and
rents and security agreement held by the Lender (as amended, modified,
supplemented, replaced or restated from time to time, the “Mortgage”) as set
forth on Schedule A attached hereto, and which mortgage encumbers certain
premises located at 200-240 Food Center Drive, Bronx, New York, as more
particularly described in the Mortgages (the “Premises”); and

WHEREAS, the Loan has been advanced in full on the date hereof into a separate
bank account opened by the Borrower with JPMorgan Chase Bank, N.A. (the “Bank”)
and pledged to the Lender to secure the Loan (the “Borrower Disbursement
Account”); and

WHEREAS, subject to the terms and conditions of a Building Loan Agreement (as
amended, modified, supplemented, replaced or restated from time to time, the
“Building Loan Agreement”) between the Borrower and the Lender dated the date
hereof and review and approval by the Lender’s construction monitor as provided
for therein, loan proceeds in the Borrower Disbursement Account shall be
released on approval by the Lender, for application by Borrower to direct
construction costs representing costs of the improvement (as defined in the New
York Lien Law Section 13) for work in place as determined by the Lender’s
construction consultant (less applicable retainage) in accordance with the
Building Loan Agreement upon satisfaction of all terms and conditions contained
therein; and



--------------------------------------------------------------------------------

WHEREAS, the Guarantors have guaranteed repayment of the Loan pursuant to a
guaranty of even date herewith (the “Guaranty”); and

WHEREAS, the Borrower, Guarantors and the Lender have agreed to certain
additional terms governing the Loan.

NOW, THEREFORE, in consideration of the Premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each of the parties hereto, the parties hereto agree for themselves, their
successors and assigns as follows:

A. Definitions:

As used herein, the terms defined in the preamble shall have the same meaning
when used in this Agreement and the following words and terms shall have the
following meanings:

“Allocation Agreement” means that certain New Markets Tax Credit Allocation
Agreement entered into among the Lender, National New Markets Tax Credit Fund,
Inc., one or more additional subsidiaries thereof, and the CDFI Fund dated
January 5, 2005 governing the Lender’s use and application of investment funds
with respect to which an allocation of New Markets Tax Credits has been received
by the Lender.

“Average Value” means the cost basis of the Borrower’s owned property as
determined under Section 1012 of the Code plus the reasonable value of its
leased property established by the Borrower and reasonably acceptable to the
Lender.

“Building” means the existing building and the Improvements to be developed upon
the Premises that are leased and/or owned by Borrower.

“CDFI Fund” means the Community Development Financial Institutions Fund of the
U. S. Department of Treasury or any successor agency charged with oversight
responsibility for the NMTC program.

“Census Tract” means population census tract #36005010500, located in Bronx, New
York.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any corresponding provision or provisions of prior or succeeding law.

“Collectibles” has the meaning set forth in Section 408(m)(2) of the Code,
including (a) any work of art; (b) any rug or antique; (c) any metal or gem;
(d) any stamp or coin; (e) any alcoholic beverage; or (f) any other tangible
personal property specified by the IRS; provided, however, that certain coins
and bullion are not Collectibles as provided in Section 408(m)(3) of the Code.

“Excluded Business” means any of the following (which are those trades or
businesses that do not constitute a “qualified business” under NMTC Program
Requirements): (a) any trade or business consisting of the operation of any
private or commercial golf course, country club, massage parlor, hot tub
facility, suntan facility, racetrack or other facility used for gambling, or any
store the principal business of which is the sale of alcoholic beverages for
consumption off premises; (b) any trade or business the principal activity of
which is farming (within the meaning of section 2032A(e)(5)(A) or (B)); (c) any
trade or business consisting predominantly of the development or holding of
intangibles for sale or license; and (d) the ownership or leasing of
“residential rental property” as defined under Section 168(e)(2)(A) of the Code.

 

- 2 -



--------------------------------------------------------------------------------

“Financial Projections” means those certain financial projections prepared by
the Borrower and attached hereto as Exhibit 1 reflecting anticipated sources and
uses for the development of the Premises, and pro forma cash.

“Improvements” has the meaning set forth in the Building Loan Agreement.

“Investor” means JPMorgan Chase & Co.

“IRS” means the Internal Revenue Service of the United States Treasury
Department, or any successor thereof.

“Loan Documents” shall mean this Agreement, the Note, the Mortgage, the Building
Loan Agreement, the Guaranty and the other documents, instruments and
agreements, executed and delivered in connection herewith and therewith with
respect to the Loan, as the same may be amended, modified, restated and replaced
from time to time.

“NMTC” and “New Markets Tax Credit” means the new markets tax credit provided
for in Section 45D of the Code.

“NMTC Certification Application” means the Community Development Entity
Certification Application of Lender, as the same may have been supplemented or
amended, together with the notice of the certification of Lender as a CDE issued
by the CDFI Fund.

“NMTC Control” means, with respect to an entity, the direct, indirect, or common
ownership (based on value) of more than fifty percent (50%) of an entity, or the
direct, indirect, or common control (based on voting rights or “management
rights”) of more than fifty percent (50%) of such entity, in each case as such
terms are used in Treasury Regulations Section 1.45D-1(d)(6)(ii)(B). For this
purpose, the term “management rights” means the power to influence the
management policies or investment decisions of an entity.

“NMTC Program Requirements” as used in this Agreement shall mean, collectively,
all provisions of Section 45D of the Code, the Treasury Regulations and
Guidance, the NMTC Certification Application, the Allocation Agreement.

“NMTC Recapture Event” means any event or condition arising as a result of the
action or inaction of Borrower or its affiliates that would cause or result in a
recapture or disallowance of all or any portion of the New Markets Tax Credits
expected to be claimed by the Investor (on account of Investor’s indirect
ownership of Lender) pursuant to Section 45D of the Code or the Treasury
Regulations and Guidance thereunder.

“Nonqualified Financial Property” as used in this Agreement shall mean debt,
stock, partnership interests, options, futures contracts, forward contracts,
warrants, notional principal contracts, annuities, and other similar property as
described in Treasury Regulations Section 1.45D-1(d)(4)(i)(E).

“Project” means the development of the Improvements upon the Premises and the
acquisition of the equipment in connection therewith.

 

- 3 -



--------------------------------------------------------------------------------

“Project Business” means the development, ownership, operation and leasing
and/or subleasing of the Premises and the acquisition, installation and leasing
of related equipment.

“Tenant Excluded Business” means (i) the ownership or leasing of residential
rental property as defined under Section 168(e)(2)(A) of the Code and (ii) any
trade or business consisting of the operation of any private or commercial golf
course, country club, massage parlor, hot tub facility, suntan facility,
racetrack or other facility used for gambling, or any store the principal
business of which is the sale of alcoholic beverages for consumption off
premises.

“Treasury Regulations” means and includes any proposed, temporary and/or final
regulations promulgated under the Code published by the United States Treasury
Department.

“Treasury Regulations and Guidance” means the Treasury Regulations and any
guidance, rule, or procedure published by the CDFI Fund or the United States
Treasury Department.

B. Condition to Funding Borrower Disbursement Account:

Lender shall not be required to advance the proceeds of the Loan into the
Borrower Disbursement Account unless and until Lender shall have determined that
the Borrower’s development of the Project and its ownership, operation and
leasing of the Premises constitute a “portion of the business” of Borrower’s
sole member in accordance with Treasury Regulations Section 1.45D-1(d)(4)(iii),
such that the activities and operations of the Borrower constitute and are
reasonably expected to constitute a “qualified active low-income community
business” under the Code and the Treasury Regulations throughout the term of the
Loan.

C. Prepayment Restrictions:

Borrower shall make no prepayment, in whole or in part, of the principal of the
Note during the period commencing on the date hereof and ending on the Lockout
Date (as defined in the Note).

D. NMTC Representations and Warranties.

The Borrower represents (as of the date hereof) and warrants to the Lender as
follows:

1. Borrower is a “qualified active low income community business”, as defined in
Section 45D(d)(2) of the Code and Treasury Regulation Section 1.45D-1(d)(4).

2. The Premises are located in the Census Tract and the Census Tract constitutes
a “low-income community”, as defined in Section 45D(e)(1) of the Code.

3. The Census Tract is characterized by the following additional economic
distress criteria; (i) a poverty rate greater than 30 percent; (ii) a median
family income that does not exceed 60 percent of the greater of statewide median
family income of the metropolitan area median family income; and (iii) an
unemployment rate in excess of 1.5 times the national average.

4. With respect to the current taxable year, at least fifty percent (50%) of the
total gross income of Borrower is and will be derived from the active conduct of
its trade or business within the Census Tract.

 

- 4 -



--------------------------------------------------------------------------------

5. Borrower does not have any employees and does not expect to have any
employees during the term of the Loan.

6. With respect to the current taxable year, at least eighty-five percent
(85%) of the use of the tangible property of Borrower (whether owned or leased)
is and will be within the Census Tract (for purposes of this representation, the
percentage of tangible property owned or leased by Borrower during the taxable
year in the Census Tract, and shall be determined based on a fraction, (i) the
numerator of which is the Average Value of tangible property (owned or leased)
used by Borrower within the Census Tract, and (ii) the denominator of which is
the Average Value of the tangible property owned or leased by Borrower and used
by Borrower during the taxable year).

7. With respect to the current taxable year, less than five percent (5%) of the
average of the aggregate unadjusted basis of the property of Borrower is and
shall be attributable to Nonqualified Financial Property.

8. With respect to the current taxable year, less than five percent (5%) of the
average of the aggregate unadjusted basis of the Borrower’s property is and
shall be attributable to Collectibles.

9. [reserved].

10. The Borrower is disregarded as separate from its sole member for federal
income tax purposes; notwithstanding the foregoing, Borrower maintains complete
and separate books and records for the Project Business, which books and records
are separate and distinct from the books and records maintained by Borrower’s
sole member or any other direct or indirect owner of Borrower.

11. The sole business and activity of Borrower consists of the operation of the
Project Business, and Borrower has no plans to change its business in a material
manner that would affect Borrower’s continued compliance with the covenants in
this Agreement or its qualification as a “qualified active low-income community
business”.

12. Borrower is not a bank, credit union or other financial institution.

13. All documents provided to Lender by Borrower or Guarantors regarding the
Borrower contain information that is complete and accurate in all material
respects and represents the entire business of Borrower in all material
respects.

14. The factual assumptions with respect to the Borrower, Guarantors, and the
Project underlying the Financial Projections are reasonable in all material
respects.

15. The amount of reserves, receivables, assets or other items of working
capital shown on the balance sheet of the Borrower submitted to Lender is
reasonable based upon Borrower’s reasonably anticipated working capital needs.

16. Borrower’s trade or business does not consist of the operation of any
Excluded Business.

17. No tenant, subtenant, or other occupant of the Premises is engaged nor shall
Borrower permit any tenant, subtenant, or other occupant to engage in any Tenant
Excluded Business.

18. No portion of the Building is a “qualified low-income building” as such term
is defined in Section 42 of the Internal Revenue Code

 

- 5 -



--------------------------------------------------------------------------------

19. Borrower reasonably expects that the completion of the Project and the
operation, leasing and subleasing of the Building will, within three (3) years
of the date of this Loan Agreement, generate revenues.

20. Neither Borrower nor any affiliate of Borrower has had any communication
with the CDFI Fund or the U.S. Department of the Treasury concerning
non-compliance with, or deficiencies in, reporting practices.

21. Borrower expects to use all the proceeds of the Loan deposited into the
Borrower Disbursement Account within 12 months following the Closing Date.

22. The fair market value of the Premises, (as determined by the appraisal
performed by Lender) after completion and stabilization, is not expected to be
less than the aggregate amount of all indebtedness secured by the Premises.

23. To Borrower’s knowledge, there have been no irregularities or illegal acts
that would have a material effect on the matters described in this Section, and
there has been no: fraud involving management or employees who have significant
roles in the internal control structure of the Borrower; fraud involving other
employees that could have a material effect on the matters described in this
Section; or communications from the CDFI Fund or other regulatory agencies
concerning noncompliance with, or deficiencies in, financial reporting practices
that could have a material effect on the matters described in this Section.

24. Neither the Borrower nor any Guarantor, nor any of their respective
principals, as defined in 31 C.F.R. 19.995 (it being understood that
shareholders of Chef’s Warehouse, Inc. who do not have management or supervisory
responsibilities with respect to such corporation are not principals for the
purpose of this representation), has been or is presently debarred, suspended,
declared ineligible, or voluntarily excluded from participation in a covered
transaction by any Federal department or agency, as such terms are defined in
Executive Order 12549, nor is any such action pending or proposed. Borrower and
each Guarantor shall simultaneously with execution and delivery of this
Agreement, execute and deliver a certification regarding debarment, suspension,
ineligibility and voluntary exclusion in the form attached hereto as Exhibit 2
to further evidence this representation and warranty.

25. [reserved]

26. [reserved]

27. [reserved]

28. The Borrower is duly formed, in good standing, and qualified to do business
in the state in which the Premises are located. The sole member of Borrower is
duly incorporated, in good standing, and qualified to do business in the state
in which the Premises are located.

29. The Borrower (and the undersigned representatives of the Borrower) has the
full power and authority to execute and deliver this Agreement and the other
Loan Documents, and the same constitute the binding and enforceable obligations
of the Borrower in accordance with their terms.

 

- 6 -



--------------------------------------------------------------------------------

E. NMTC Covenants.

The Borrower covenants, for the benefit of the Lender, as follows:

1. Borrower shall be a “qualified active low income community business”, as
defined in Section 45D of the Code and Treasury Regulation
Section 1.45D-1(d)(4), meeting all requirements therefor, and shall take all
actions necessary to maintain such status required by Section 45D of the Code
and the related Treasury Regulations and Guidance.

2. Borrower shall take all actions within its control necessary to maintain the
status of the Loan as a “qualified low-income community investment”, as defined
under Section 45D of the Code and Treasury Regulations Section 1.45D-1(d).

3. Borrower shall engage in no business other than the Project Business, and
Borrower shall conduct its business exclusively upon the Premises within the
Census Tract.

4. With respect to each taxable year during the term of the Loan, fifty percent
(50%) or more of the total gross income of the Borrower shall be derived from
the active conduct of a qualified business (as defined in Section 45D(d)(3) of
the Code and the related Regulations) within the Census Tract, as determined
pursuant to Section 1.45D-1(d)(4)(i)(A) of the Treasury Regulations.

5. Borrower shall not hire any employees during the term of the Loan, and with
respect to each taxable year during the term of the Loan, eighty-five percent
(85%) or more of the use of the tangible property of the Borrower (whether owned
or leased) is and shall continue to be within the Census Tract (for purposes of
this covenant, the percentage of tangible property owned or leased by Borrower
during the taxable year in the Census Tract, and shall be determined based on a
fraction, (i) the numerator of which is the Average Value of tangible property
used by Borrower within the Census Tract, and (ii) the denominator of which is
the Average Value of the tangible property owned or leased by Borrower and used
by Borrower during the taxable year).

6. Notwithstanding the foregoing and without limiting Borrower’s covenants in
the preceding Section E 5, if in any taxable year Borrower has employees, then
at least forty percent (40%) of the services performed for Borrower by its
employees, or by the employees of an affiliate primarily engaged in providing
services to Borrower, will be within the Census Tract (for purposes of this
covenant, this percentage is determined based on a fraction, (i) the numerator
of which is the total amount paid by Borrower for employee services performed in
the Census Tract during the taxable year, and (ii) the denominator of which is
the total amount paid by Borrower for employee services during the taxable
year).

7. Borrower shall not purchase, acquire or allow the build-up of Nonqualified
Financial Property to the extent such purchase, acquisition or build-up would
cause the aggregate unadjusted basis of the Borrower’s Nonqualified Financial
Property to be five percent (5%) or more of the average of the aggregate
unadjusted bases of all property of the Borrower nor shall Borrower dispose of
any asset if the disposition would cause the aggregate unadjusted basis of the
Borrower’s Nonqualified Financial Property to be five percent (5%) or more of
average of the aggregate unadjusted bases of all property of the Borrower.

8. Borrower shall not acquire any Collectible to the extent that, after such
acquisition, the aggregate unadjusted bases of Collectibles owned by the
Borrower would equal or exceed five percent (5%) of the average of the aggregate
unadjusted bases of all property of the Borrower nor shall Borrower dispose of
any asset if the disposition would cause the aggregate unadjusted basis of the
Borrower’s Collectibles to be five percent (5%) or more of the average of the
aggregate unadjusted bases of all property of the Borrower.

 

- 7 -



--------------------------------------------------------------------------------

9. Borrower shall not conduct any Excluded Business.

10. Borrower shall not lease any portion of the Premises to, or allow the use of
any portion of the Premises by, any tenant, subtenant or occupant engaged in any
Tenant Excluded Business nor shall Borrower permit any tenant, subtenant or
occupant to engage in any Tenant Excluded Business.

11. At no time shall the Building (or any portion thereof) constitute
“residential rental property” under Section 168(e)(2)(A) of the Code.

12. Borrower shall keep books and records of account in accordance with sound
accounting practices consistenty applied, or in accordance with other methods
acceptable to Lender in its reasonable discretion.

13. Borrower will treat all funds in the Borrower Disbursement Account as an
asset on the financial statements of the Borrower.

14. Borrower will treat the Loan as indebtedness for all purposes, and will not
take any positions contrary to such treatment.

15. Borrower shall be an entity disregarded as separate from any other entity
for federal income tax purposes and shall comply in all respects with the terms
and conditions of Section-F hereof.

16. Borrower shall not be a bank, credit union or other financial institution.

17. The Premises shall not be a “qualified low-income building” under Section 42
of the Code and no proceeds of the Loan shall be used to finance costs included
in the “eligible basis” of a “qualified low-income building” under Section 42 of
the Code.

18. [reserved]

19. Borrower shall not change its name, or relocate, move or otherwise change
its principal place of business from the Census Tract.

20. [reserved]

21. Borrower acknowledges and agrees that the Loan shall be subject to NMTC
Program Requirements, and Borrower covenants to reasonably and promptly
cooperate with Lender in strictly complying with the NMTC Program Requirements
to the extent within Borrower’s control.

22. Borrower shall promptly supply Lender with any reports, records, statements,
documents or other information reasonably requested by the Lender in connection
with responding to any request by the CDFI Fund or reporting obligation pursuant
to Sections 6.3 and 6.5 of the Allocation Agreement (e.g., financial and
activity reports, records, statements, documents and other information for
purposes of complying with this Section E-22) or any other request by the IRS or
the CDFI Fund (or any other governmental authority designated for such purpose)
as may be required to comply with the NMTC Program Requirements.

 

- 8 -



--------------------------------------------------------------------------------

23. Borrower shall collaborate with Lender with respect to the response to be
made to any notice received by the Lender pursuant to Section 8.6 of the
Allocation Agreement relating to the Loan, the Project, or the Borrower.

24. Borrower shall not permit a change in ownership of membership interests in
the Borrower or any affiliate which would result in the Lender or its direct or
indirect owners having NMTC Control of the Borrower, and Borrower shall not take
any action, which would result in the Lender or its direct or indirect owners
having NMTC Control of the Borrower; provided, however, that it shall not be a
violation of this covenant if Lender or any of its constituent owners shall
acquire NMTC Control as a result of the purchase by any such entity of the stock
of Chef’s Warehouse, Inc. in a public market. Borrower shall notify the Lender
in writing reasonably promptly after obtaining knowledge that JPMorgan Chase &
Co, or a subsidiary thereof has obtained NMTC Control of the Borrower on account
of the purchase by such entity of the stock of Chef’s Warehouse, Inc

25. Borrower shall not, by its action or inaction, cause a NMTC Recapture Event,
and Borrower shall cooperate with the Lender and its Members to avoid causing a
NMTC Recapture Event, and, to the extent necessary and permitted pursuant to
NMTC Program Requirements, to cure any such NMTC Recapture Event caused by
Borrower.

26. Borrower shall be responsible for informing the Lender of any of default or
compliance failure under this Section E of which the Borrower has knowledge
reasonably promptly after Borrower has become aware of such default or
compliance failure.

27. Borrower shall maintain records of:

(i) the gross income of the Borrower and sources from which such gross income is
derived sufficient to establish compliance with the requirements of Section E 4
above;

(ii) if applicable, the activities and services performed by employees of
Borrower (and the employees of any affiliate primarily engaged in providing
services to Borrower) and the administration of their employment (including the
amount paid for such services, where their services are performed and, in
instances where such employees also perform services for persons or entities
other than Borrower, the allocation of their time between Borrower and any such
other person or entity and including amounts paid by Borrower for employee
services performed in the Census Tract and total amounts paid by Borrower for
employee services, in each case during the taxable year) that are sufficient to
establish compliance with the requirements of Section E-6 above;

(iii) the Average Values and locations of its tangible property that are
sufficient to establish compliance with the requirements of Section E 5 above;
and

(iv) the unadjusted bases of its property generally and in particular, any
Nonqualified Financial Property and any Collectibles it may own, that are
sufficient to establish compliance with the requirements of Sections E 7 and E 8
above.

28. The Borrower shall promptly supply the Lender the following information:

(i) at closing of the Loan, an estimate of the number of construction jobs, if
any, involved in the Project, including the jobs held by low-income persons or
residents of low-income communities as defined in Section 45D of the Code to the
extent the latter information is available, and a breakdown of the construction
jobs based upon wages;

 

- 9 -



--------------------------------------------------------------------------------

(ii) an estimate of the number of full-time equivalent jobs as of the date
hereof, and the projected full-time equivalent jobs to be created or retained,
and within forty-five (45) days of the close of each tax year, the jobs actually
created or retained as a result of the financing, including an estimate of the
number of permanent jobs held by low-income persons or residents of low-income
communities as defined in Section 45D of the Code and a breakdown of such jobs
based on wages;

(iii) the number of square feet of space being improved with the proceeds of the
Loan;

(iv) at closing of the Loan, the projected annual gross revenues of Borrower as
of its fiscal year ending prior to the Loan, and within forty-five (45) days of
the close of each tax year, the annual gross revenues of Borrower for each
preceding tax year, if applicable; and

(v) to the extent such information is available to Borrower, the number of
minority, woman or low-income person-owned or controlled businesses involved in
the construction of the Project and that are tenants the Premises.

29. Borrower shall promptly provide to Lender such other information respecting
the condition or operations, financial or otherwise, of Borrower and/or the
Premises or the economic impact of the Project on the community as Lender may
from time to time reasonably request.

30. At six (6) month intervals (on May 15 and November 15 of each year during
the loan term or on such other dates as the Lender shall specify), Borrower
shall certify in writing to Lender that it remains in compliance with the
provisions this Section E.

31. On an annual basis no later than 60 days after the end of each fiscal year,
Borrower shall deliver to Lender a QALICB compliance certification in the form
attached hereto as Exhibit -3 with respect to the immediately preceding fiscal
year.

32. Borrower shall pay, promptly upon demand, (i) any annual fee of Lender
assessed by and payable to the CDFI Fund on or after the date hereof pursuant to
Section 7.1 of the Allocation Agreement; and (ii) all other fees and costs
incurred by Lender arising out of or relating to NMTC Program Requirements
pertaining to the Project, the Loan or Borrower’s acts or omissions under the
Loan Documents.

33. Borrower acknowledges and agrees that the Lender, its members, partners, and
shareholder(s), as applicable, and their respective legal counsel may rely on
the representations, warranties and covenants contained herein.

F. Portion of the Business Covenants:

1. Even though the Borrower is a separate limited liability company under
Delaware state law, Borrower shall conduct the Project Business as a distinct
portion of the business of Borrower’s sole member for the purpose of Section 45
D of the Code and Treasury Regulation Section1.45 D-1(d) (4) (iii) in the manner
provided in Sections D and E of this Agreement.

2. Borrower acknowledges that the status of the Loan as a “qualified low-income
community investment” is dependent upon Borrower’s compliance with Treasury
Regulations Section 1.45D-1(d)(4)(iii), in order to establish the Project
Business as a “qualified active low-income community business”. Accordingly, in
order to establish and maintain the Project Business as a distinct portion of
the business of Borrower’s sole member for the purpose of Section 45 D of the
Code and Treasury Regulations Section 1.45 D-1(d) (4) (iii):

 

10



--------------------------------------------------------------------------------

(i) Borrower shall provide documentation satisfactory to Lender that the
proceeds of the Loan will be used solely to pay or reimburse costs incurred for
the Project Business.

(ii) Borrower shall maintain complete and separate books and records for the
Project Business, which books and records shall be separate and distinct from
the books and records generally maintained by Borrower’s sole member with
respect to its other businesses, activities, and operations and which shall
include such information and be maintained with sufficient detail in order to
evidence compliance by the Project Business with the covenants set forth in
Section E, and Borrower shall retain such books and records for a period of not
less than four (4) years from the Lockout Date hereof. In the event further
regulatory guidance is hereafter issued detailing additional requirements that
must be met in order to demonstrate that complete and separate books and records
are being maintained for purposes of Treasury Regulations
Section 1.45D-1(d)(4)(iii), Borrower agrees to comply with such additional
requirements within a reasonable time following issuance of such guidance.
Subject to modification based on further guidance, such books and records shall
include, without limitation, financial statements (including balance sheets,
income statements and statements of cash flow) for the Project Business.
Borrower shall produce financial statements for the Project Business for each
fiscal quarter and provide a copy of such financial statements to Lender no
later than sixty (60) days after the end of each fiscal quarter, and Borrower
shall produce financial statements for the Project Business for each fiscal year
and provide a copy of such financial statements to Lender no later than sixty
(60) days after the end of each fiscal year,

(iii) The Project Business shall consist solely of the development of the
Project and the ownership, leasing, and subletting of the Premises and Borrower
shall not include any other asset or property or any income or expense not
directly related to the Premises within the Project Business.

(iv) All assets of the Borrower shall be separately identified, maintained and
segregated from the assets of the other businesses, activities, and operations
of Borrower’s affiliates, including without limitation, its sole member, and in
furtherance thereof, (A) all funds of the Project Business shall be deposited or
invested separately from the rest of Borrower’s affiliates (including without
limitation its sole member’s) funds, and (B) all such funds of the Project
Business shall be used only for the Project Business.

G. Remedies. Without limiting any other rights or remedies of Lender, Borrower
acknowledges and agrees that (i) the failure of the Loan to constitute a
“qualified low-income community investment”, as well as the failure of Borrower
to provide the certifications and other information that Lender may require in
order to confirm and report that the Loan constitutes a qualified low-income
community investment, will have a material, adverse effect on Lender, and
(ii) accordingly, in the event that any Event of Default shall arise as a result
of (A) a breach or violation of any of the representations and warranties in
Section D or (B) a breach, violation, or failure to comply with any of the
covenants set forth in Sections E or F, such Event of Default shall be material
and shall entitle Lender to exercise any and all remedies available under the
Loan Documents, or at law or in equity, on account of any such Event of Default.

H. Other Covenants.

1. In addition, the Guarantors shall comply with all of negative and affirmative
covenants contained in that certain Credit Agreement among The Chefs’ Warehouse,
Inc. and Chefs’ Warehouse Parent, LLC, Dairyland USA Corporation, The Chefs’
Warehouse Mid-Atlantic, LLC, Bel Canto Foods, LLC, The

 

- 11 -



--------------------------------------------------------------------------------

Chefs’ Warehouse West Coast, LLC and The Chefs’ Warehouse of Florida, LLC, and
JPMorgan Chase Bank, N.A. as Administrative Agent and the lenders referenced
therein dated as of April 25, 2012 (as the same may be amended and/or restated,
waived, supplemented, substituted or replaced by another financing agreement,
from time to time, the “Existing Credit Agreement”) provided that any waiver of
any such covenant pursuant to the Existing Credit Agreement shall constitute a
waiver for the purposes hereof. In the event that the Existing Credit Agreement
expires or terminates, and the same is not replaced, the negative and
affirmative covenants contained in the Existing Credit Agreement shall remain in
full force and effect with respect to Guarantors and the Loan until such time as
a new or replacement credit agreement is entered into, at which time the
covenants contained in such new, restating or replacing agreement shall be
incorporated, all of which are hereby incorporated by reference. The negative
and affirmative covenants contained in the Existing Credit Agreement are hereby
incorporated by reference and shall survive repayment thereof and termination of
the Loans described in the Existing Credit Agreement.

2. The Borrower and the Guarantors shall give the Lender prompt written notice
of the creation, establishment or acquisition, in any manner, of any Subsidiary
not existing on the date hereof, and (i) cause such Subsidiary to execute and
deliver to the Lender a guaranty, substantially in the form executed and
delivered to the Lender by the Guarantors on the date hereof, of the Borrower’s
Debt (as defined in the Guaranty) to the Lender, which shall be joint and
several with the other Guarantors, and (ii) thereafter submit to the Lender
consolidated and consolidating financial statements of the Borrower and all such
Subsidiaries and thereafter submit to the Lender financial statements of such
subsidiary or affiliate in accordance with the provisions of this Agreement.

3. [reserved]

4. Commencing on the earlier of (a) the first day of the first month following
the one-year anniversary of the date hereof, (b) the first day of the first
month following the completion of construction of the Improvements (as defined
in the Building Loan Agreement) as determined by the Lender under the Building
Loan Agreement and receipt of a certificate of occupancy for the Improvements,
The Chefs’ Warehouse Mid-Atlantic LLC will be required to make monthly payments
into a sinking fund account to be opened and maintained at JPMorgan Chase Bank,
N.A. (the “Sinking Fund Reserve”) to be pledged to and controlled by Lender (the
“Sinking Fund Reserve Pledge”) to secure The Chefs’ Warehouse Mid-Atlantic LLC
’s obligations under the Guaranty. Each monthly payment shall be in an amount
equal to the principal amount of the Loan divided by 180 ($61,111.11 per month).
The Sinking Fund Reserve may be made available by the Guarantor to the Borrower
to assist in the refinancing of the Loan and will also secure the obligations of
the Guarantor under the Guaranty. Notwithstanding anything herein to the
contrary, the Sinking Fund Reserve shall not at any time be required to exceed
the outstanding principal balance of the Loan and in the event thereof, upon the
written request to the Lender, provided that the Loan has been fully advanced
and/or released to the Borrower and the Lender has no more obligations to make
any further advances under the Loan Documents, any such excess shall be released
to the The Chefs’ Warehouse Mid-Atlantic LLC.

I. Events of Default. The term “Event of Default” as used in this Agreement
shall mean the occurrence of any one or more of the following events:

(a) If any representation or warranty of Borrower made herein shall have been
incorrect when made in any material respect, or if the Borrower or any Guarantor
shall be in default under any of the provisions of Section E.1 through 19, 24,
25 or 27, or Section F of this Agreement;

 

- 12 -



--------------------------------------------------------------------------------

(b) If the Borrower or any Guarantor shall be in default under any of the
provisions of this Agreement not specified in Section I(a) above (other than
section H (1), which shall be governed by clause (d) below) for five (5) days
after notice from the Lender in the case of any default which can be cured by
the payment of a sum of money, or for twenty (20) days after notice from the
Lender in the case of any other default, provided that if such default cannot
reasonably be cured within such twenty (20) day period and the Borrower shall
have commenced to cure such default within such twenty (20) day period and
thereafter diligently and expeditiously proceeds to cure the same, such twenty
(20) day period shall be extended for so long as it shall require the Borrower
in the exercise of due diligence to cure such default, it being agreed that no
such extension shall be for a period in excess of sixty (60) days, or shall be
construed as having the effect of extending the Completion Date (as defined in
the Building Loan Agreement);

(c) If a default shall occur and be continuing beyond any applicable grace and
cure period under any of the Loan Documents;

(d) a default beyond any applicable cure period or at maturity by the Borrower
or any Guarantor in any payment of principal or interest due on or in the
performance of any other provision contained in the Existing Credit Agreement
(as defined above) including the breach of any covenant thereunder, if (x) with
respect to a payment default, such payment is a payment at maturity or a final
payment, or (y) the effect of such default is to cause the lender (or lead bank
acting as agent) under the Existing Credit Agreement (a “Holder”) to accelerate
the balance due thereunder prior to its stated maturity (or under any agreement
or instrument by which the Existing Credit Agreement is evidenced or secured)
and, in any case, no waiver, extension or forbearance agreement is then in
effect; provided further, that any subsequent waiver, extension or forbearance
agreement or cure by payment or other satisfaction accepted by the Holder shall
be concurrently deemed a cure of the default created under this clause; or

Upon the occurrence of an Event of Default, the Lender (i) may, at its option
and in its sole and absolute discretion, declare the Debt (as defined in the
Building Loan Agreement) immediately due and payable, and (ii) may, at its
option and in its sole and absolute discretion, cease to release funds from the
Borrower Disbursement Account, and (iii) may pursue any and all remedies
provided for in the Loan Documents, or otherwise available.

J. General Provisions.

1. [reserved]

2. Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be modified, amended, changed, waived, discharged or terminated
orally, but only by an instrument in writing signed by the party against whom
enforcement of the change, waiver, discharge or termination is sought.

3. This Agreement may be executed in one or more counterparts each of which
shall be an original but all of which when taken together shall constitute one
and the same instrument. The failure of any party listed below to execute,
acknowledge or join in this Agreement, or any counterpart hereof, shall not
relieve the other signatories from the obligations hereunder.

4. This Agreement is and shall be deemed to be a contract entered into pursuant
to the laws of the State of New York and shall in all respects be governed,
construed, applied and enforced in accordance with the laws of the State of New
York.

 

- 13 -



--------------------------------------------------------------------------------

5. This Agreement is binding upon, and shall inure to the benefit of, the
parties hereto and their respective successors and assigns.

6. Nothing in this Agreement or any other Loan Document is intended to or shall
be deemed to create any rights or obligations of partnership, joint venture, or
similar association among the parties hereto.

7. If any term, covenant, provision or condition of this Agreement or any of the
other Loan Documents shall be held to be invalid, illegal or unenforceable in
any respect, this Agreement shall be construed without such term, covenant,
provision or condition.

8. The parties hereto hereby voluntarily, knowingly, irrevocable and
unconditionally waive and right to have a jury participate in resolving any
dispute (whether based on contract, tort, or otherwise) between the undersigned
and the Lender arising out of or in any way related to this Agreement, the Note,
the Mortgage and every other Loan Document heretofore, now or hereafter executed
and/or delivered in connection therewith, the Loan and all other obligations of
the Borrower or Guarantor related thereto or in any way related to this
transaction or otherwise with respect to the Premises. This provision is a
material inducement to the Lender to provide the financing evidenced by the
Note.

9. Each of the undersigned , and the Lender hereby, each waives, to the maximum
extent not prohibited by law, any right such party may have to claim or recover
from the other in any legal action or proceeding any special, exemplary,
punitive or consequential damages.

[NO FURTHER TEXT ON THIS PAGE]

 

- 14 -



--------------------------------------------------------------------------------

[Signature Page to Loan Agreement]

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

BORROWER:

DAIRYLAND HP LLC,

a Delaware limited liability company

By:   DAIRYLAND USA CORPORATION,   a New York corporation,   its sole member and
manager   By:  

/s/ Christopher Pappas

    Name:   Christopher Pappas     Title:   Chief Executive Officer

GUARANTORS:

THE CHEFS’ WAREHOUSE, INC.,

a Delaware corporation

By:  

/s/ Christopher Pappas

  Name:   Christopher Pappas   Title:   Chief Executive Officer

CHEFS’ WAREHOUSE PARENT, LLC,

a Delaware limited liability company

By:   THE CHEFS’ WAREHOUSE, INC.,  

a Delaware corporation,

its sole member

  By:  

/s/ Christopher Pappas

    Name:   Christopher Pappas     Title:   Chief Executive Officer

 

- 15 -



--------------------------------------------------------------------------------

DAIRYLAND USA CORPORATION,

a New York corporation

By:  

/s/ Christopher Pappas

  Name:   Christopher Pappas   Title:   Chief Executive Officer

THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC, a Delaware limited liability company By:
  CHEFS’ WAREHOUSE PARENT, LLC,   a Delaware limited liability company,   its
sole member and manager   By:   THE CHEFS’ WAREHOUSE, INC.     a Delaware
corporation,     its sole member     By:  

/s/ Christopher Pappas

      Name:   Christopher Pappas       Title:   Chief Executive Officer

BEL CANTO FOODS, LLC, a New York limited liability company By:   DAIRYLAND USA
CORPORATION,   a New York corporation,   its sole member and manager   By:  

/s/ Christopher Pappas

    Name:   Christopher Pappas     Title:   Chief Executive Officer

 

- 16 -



--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE WEST COAST, LLC, a Delaware limited liability company By:  
CHEFS’ WAREHOUSE PARENT, LLC,   a Delaware limited liability company,   its sole
member and manager   By:   THE CHEFS’ WAREHOUSE, INC.,     a Delaware
corporation,     its sole member     By  

/s/ Christopher Pappas

      Name:   Christopher Pappas       Title:   Chief Executive Officer THE
CHEFS’ WAREHOUSE OF FLORIDA, LLC, a Delaware limited liability company By:  
CHEFS’ WAREHOUSE PARENT, LLC,   a Delaware limited liability company,   its sole
member and manager   By:   THE CHEFS’ WAREHOUSE, INC.,     a Delaware
corporation,     its sole member     By:  

/s/ Christopher Pappas

      Name:   Christopher Pappas       Title:   Chief Executive Officer

LENDER: COMMERCIAL LENDING II LLC, a Delaware limited liability company By:  

/s/ Patricia T. Stone

  Name:   Patricia T. Stone   Title:   Authorized Officer

 

- 17 -



--------------------------------------------------------------------------------

EXHIBIT 1

Financial Projections

 

- 18 -



--------------------------------------------------------------------------------

Chef’s Warehouse, Bronx, NY

 

LOGO [g344100ex10_6pg25.jpg]

 

Acronym Key:

   

CDE = Community Development Entity

NMTC = New Markets Tax Credit

QALICB = Qualified Active Low Income Community Business

QEI = Qualified Equity Investment

QLICI = Qualified Low Income Investment

 



--------------------------------------------------------------------------------

Chef’s Warehouse, Bronx, NY

SOURCES & USES

 

CL II Sources

   Amount  

JPMC Capital Contribution (QEI)

   $ 11,000,000         —        

 

 

 

Total Sources

   $ 11,000,000      

 

 

 

 

QALICB Sources

   Amount  

QLICI Loan

   $ 11,000,000   

Sponsor Equity

     [*CONFIDENTIAL*]                                                         
  

CL II Uses

   Amount  

QLICI Loan

   $ 11,000,000      

 

 

 

Total Uses

   $ 11,000,000      

 

 

 

 

QALICB Uses

  

Amount

Land Acquisition

   [*CONFIDENTIAL*]

Construction Costs (includes all [*CONFIDENTIAL*] phases)

  

General Conditions

   [*CONFIDENTIAL*]

Site Work

   [*CONFIDENTIAL*]

Demolition

   [*CONFIDENTIAL*]

Concrete

   [*CONFIDENTIAL*]

Steel

   [*CONFIDENTIAL*]

Roofing

   [*CONFIDENTIAL*]

Doors & Windows

   [*CONFIDENTIAL*]

Finishes

   [*CONFIDENTIAL*]

Specialties

   [*CONFIDENTIAL*]

Equipment

   [*CONFIDENTIAL*]

Cold Storage Insulation

   [*CONFIDENTIAL*]

Plumbing

   [*CONFIDENTIAL*]

HVAC

   [*CONFIDENTIAL*]

Fire Projection

   [*CONFIDENTIAL*]

Electrical

   [*CONFIDENTIAL*]

Refridgeration

   [*CONFIDENTIAL*]

Cooler Addition

   [*CONFIDENTIAL*]

[*CONFIDENTIAL*] Contingency

   [*CONFIDENTIAL*]

A&E

   [*CONFIDENTIAL*]

Supervision/Project Management

   [*CONFIDENTIAL*]

CM Fee [*CONFIDENTIAL*]

   [*CONFIDENTIAL*] Total Construction/Hard Costs    [*CONFIDENTIAL*]

Construction Period Interest Reserve

   [*CONFIDENTIAL*]

Taxes, Assessments, Water/Sewer Rents (during construction)

   [*CONFIDENTIAL*]

Insurance (during construction)

   [*CONFIDENTIAL*]

Title & Recording

   [*CONFIDENTIAL*]

Survey

   [*CONFIDENTIAL*]

Ground Rent (during construction)

   [*CONFIDENTIAL*]

Mortgage Recording Tax

   [*CONFIDENTIAL*]

Appraisal

   [*CONFIDENTIAL*]

Chase 3rd-Party Construction Inspection

   [*CONFIDENTIAL*]

Chase Lender Legal

   [*CONFIDENTIAL*]

Chase NMTC Legal

   [*CONFIDENTIAL*]

QALICB Legal

   [*CONFIDENTIAL*]

 

 

Total Sources

   [*CONFIDENTIAL*]

Notes:

  

Total Uses

   [*CONFIDENTIAL*]

 



--------------------------------------------------------------------------------

Chef’s Warehouse, Bronx, NY

CASH FLOW PROJECTIONS

 

     Rate/
Amount    

Term/Comments

Lower Tier Fund - Borrowing Cost

    

CDE Rate to QALICB on “A” Note

     1.0000 %    5 Year Loan, Interest Only

CDE Rate to QALICB on “B” Note

     NA      NA

 

Year    Closing    2012      2013      2014      2015      2016      2017       
          Construction Pd      Construction Pd                                 
 

Project-level Cash Flow (QALICB)

                       

Rental Income

        [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      
  [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      

NMTC Proceeds

      $ 11,000,000         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]        
[*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      

Contributed Capital

        [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      
  [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]            
                 

 

Cash in Flows

        [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      
  [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]            
                 

 

Construction Costs

        [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      
  [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      

Mortgage Recording Tax

        [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      
  [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      

Professional Fees

        [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      
  [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      

NMTC Financing Fees

        [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      
  [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      

Interest Charges

        [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      
  [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      

Principal Payment

        [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      
  [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      

Rent

        [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      
  [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      

Insurance

        [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      
  [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      

Utilities

        [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      
  [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]            
                 

 

Total Cash Out Flows

        [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      
  [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]            
                 

 

                       

 

Cash In Flows Excess / (Deficit)

        [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]      
  [*CONFIDENTIAL*]         [*CONFIDENTIAL*]         [*CONFIDENTIAL*]            
                 

 



--------------------------------------------------------------------------------

Chef’s Warehouse, Bronx, NY

BALANCE SHEET PROJECTIONS

 

Year   Closing   12/31/2012   12/31/2013   12/31/2014   12/31/2015   12/31/2016
  12/31/2017             Construction Pd   Construction Pd                    

Project-level Balance Sheet (QALICB)

               

Operating Cash

    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]  

NMTC Cash

    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]  

Prepaid Assets

    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]  

Deferred Finance Fees

    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]  

Leasehold Improvements

    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]  

Accumulated Depreciation

    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]                  

 

Total Assets

    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]  

Deferred Rent

    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]  

NMTC Debt

    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]                  

 

Total Liabilities

    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]  

Additional Paid in Capital

    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]  

Retained Earnings / (Deficit)

    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]                  

 

Total Liabilities and Equity

    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]  

check

    [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]  



--------------------------------------------------------------------------------

Chef’s Warehouse, Bronx, NY

CONSTRUCTION DRAW DOWN SCHEDULE

 

              4/26/2012                     Month   Closing     Prior to Closing
  Closing   1   2   3   4   5

QLICI Loan

  $ 11,000,000      [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Sponsor Equity

    [*CONFIDENTIAL*]      [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Total Sources

    [*CONFIDENTIAL*]      [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Food Tech

    [*CONFIDENTIAL*]      [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Construction Period Interest Reserve

    [*CONFIDENTIAL*]      [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Taxes, Assessments, Water/Sewer Rents (during construction)

    [*CONFIDENTIAL*]      [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Insurance (during construction)

    [*CONFIDENTIAL*]      [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Title & Recording

    [*CONFIDENTIAL*]      [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Survey

    [*CONFIDENTIAL*]      [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Ground Rent (during construction)

    [*CONFIDENTIAL*]      [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Mortgage Recording Tax

    [*CONFIDENTIAL*]      [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Appraisal

    [*CONFIDENTIAL*]      [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Chase 3rd-Party Construction Inspection

    [*CONFIDENTIAL*]      [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Chase Lender Legal

    [*CONFIDENTIAL*]      [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Chase NMTC Legal

    [*CONFIDENTIAL*]      [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

QALICB Legal

    [*CONFIDENTIAL*]      [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Total Uses

    [*CONFIDENTIAL*]      [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]
  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

 

                                  Month   6   7   8   9   10   11   Next 12 mos
  Total

QLICI Loan

  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Sponsor Equity

  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Total Sources

  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Food Tech

  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Construction Period Interest Reserve

  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Taxes, Assessments, Water/Sewer Rents (during construction)

  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Insurance (during construction)

  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Title & Recording

  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Survey

  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Ground Rent (during construction)

  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Mortgage Recording Tax

  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Appraisal

  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Chase 3rd-Party Construction Inspection

  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Chase Lender Legal

  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Chase NMTC Legal

  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

QALICB Legal

  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]

Total Uses

  [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]  
[*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]   [*CONFIDENTIAL*]



--------------------------------------------------------------------------------

EXHIBIT 2

DEBARMENT CERTIFICATE

CERTIFICATION REGARDING DEBARMENT, SUSPENSION, INELIGIBILITY AND VOLUNTARY
EXCLUSION – LOWER TIER COVERED TRANSACTIONS

Instructions for Certification

1. The undersigned is providing the certification set out below in connection
with a loan proposed to be made by Commercial Lending II LLC, a Delaware limited
liability company, to Dairyland HP LLC, a Delaware limited liability company, in
amount equal to $11,000,000.

2. The certification below is a material representation of fact upon which
reliance was placed when this transaction was entered into. If it is later
determined that the undersigned knowingly rendered an erroneous certification,
in addition to other remedies available to the federal government the department
or agency with which this transaction originated may pursue available remedies,
including suspension and/or debarment.

3. The undersigned shall provide immediate written notice to the person to which
this certification is submitted if at any time the undersigned learns that its
certification was erroneous when submitted or had become erroneous by reason of
changed circumstances.

4. The terms “covered transaction”, “debarred”, “suspended”, “ineligible”,
“lower tier covered transaction”, “participant”, “person”, “primary covered
transaction”, “principal”, “proposal”, and “voluntarily excluded”, as used in
these instructions and the certification below, have the meaning set out in the
Definitions and Coverage sections of rules implementing Executive Order 12549.

5. The undersigned agrees that by submitting this certification that, should the
proposed covered transaction be entered into, it shall not knowingly enter into
any lower tier covered transaction with a person who is proposed for debarment
under 48 C.F.R. part 9, subpart 9.4, debarred, suspended, declared ineligible,
or voluntarily excluded from participation in this covered transaction, unless
authorized by the department or agency with which this transaction originated.

6. The undersigned further agrees by submitting this certification that it will
include this clause titled “Certification Regarding Debarment, Suspension,
Ineligibility and Voluntary Exclusion — Lower Tier Covered Transaction,” without
modification, in all lower tier covered transactions and in all solicitations
for lower tier covered transactions.

7. A participant in a covered transaction may rely upon a certification of a
prospective participant in a lower tier covered transaction that it is not
proposed for debarment under 48 C.F.R. part 9, subpart 9.4, debarred, suspended,
ineligible, or voluntarily excluded from covered transactions, unless it knows
that the certification is erroneous. A participant may decide the method and
frequency by which it determines the eligibility of its principals. Each
participant may, but is not required to, check the List of Parties Excluded from
Federal Procurement and Nonprocurement Programs.

8. Nothing contained in the foregoing shall be construed to require
establishment of a system of records in order to render in good faith the
certification required below. The knowledge and information of a participant is
not required to exceed that which is normally possessed by a prudent person in
the ordinary course of business dealings.

 

- 24 -



--------------------------------------------------------------------------------

9. Except for transactions authorized under paragraph 5 of these instructions,
if a participant in a covered transaction knowingly enters into a lower tier
covered transaction with a person who is proposed for debarment under 48 C.F.R.
part 9, subpart 9.4, suspended, debarred, ineligible, or voluntarily excluded
from participation in this transaction, in addition to other remedies available
to the Federal Government, the department or agency with which this transaction
originated may pursue available remedies, including suspension and/or debarment.

Certification Regarding Debarment, Suspension, Ineligibility and Voluntary
Exclusion — Lower Tier Covered Transactions

(1) The undersigned certifies that neither it nor its principals is presently
debarred, suspended, proposed for debarment, declared ineligible, or voluntarily
excluded from participation in this transaction by any Federal department or
agency.

(2) Where the undersigned is unable to certify to any of the statements in this
certification, such prospective participant shall attach an explanation to this
certification.

Date:                     , 2012

 

, a

By:  

 

By:  

 

Name:  

 

Title:  

 

 

- 25 -



--------------------------------------------------------------------------------

EXHIBIT 3

QALICB Compliance Certifications

The undersigned hereby certifies that [he/she] is an authorized representative
of Dairyland HP LLC, a Delaware limited liability company (the “Borrower”), and
pursuant to Section E of that certain Loan Agreement dated as of
                    , 2012 (the “Loan Agreement”), between the Borrower and
Commercial Lending II LLC, as lender thereto (“Lender”), further certifies to
Lender as follows (capitalized terms not defined herein shall have the same
meaning ascribed to them in the Loan Agreement):

 

  1. Borrower (i) has used the proceeds of the Loan from the Lender solely in
for the purposes set forth in the Loan Agreement and for no other purpose;

 

  2. The Borrower has:              no employees OR              employees;

 

  3. if the Borrower has no employees, eighty-five percent (85%) or more of the
use of the tangible property of the Borrower (whether owned or leased) is at the
Premises, calculated in accordance with Treasury Regulation 1.45D-1(d)(4)(i)(B)
(Attach summary information and calculations identifying the average values and
locations of Borrower’s tangible property in the form set forth on Exhibit A
hereto);

 

  4. if the Borrower has employees:

 

  i. fifty percent (50%) or more of the total gross income of the Borrower is
derived from the active conduct of a qualified business (as defined in Treasury
Regulation 1.45D-1(d)(5)) at the Premises, calculated in accordance with
Treasury Regulation 1.45D-1(d)(4)(i)(A), or the requirements of subparagraph
4(ii) or 4(iii) are satisfied at a fifty percent (50%) threshold instead of
forty percent (40%) (Attach summary information and calculations identifying the
gross income of the Borrower and the locations at which such gross income was
derived in the form set forth on Exhibit A hereto);

 

  ii. forty percent (40%) or more of the use of tangible property of the
Borrower is at the Premises (Attach summary information and calculations
identifying the average values and locations of Borrower’s tangible property in
the form set forth on Exhibit A hereto); and

 

  iii. forty percent (40%) or more of the services performed for the Borrower by
its employees are at the Premises, calculated in accordance with Treasury
Regulation 1.45D-1(d)(4)(i)(C) (Attach summary information and calculations
identifying the total amount paid by the Borrower for employee services and the
amount paid by the Borrower for employee services and the locations at which
such services are performed in the form set forth on Exhibit A hereto);

 

  5. less than five percent (5%) of the average of the aggregate unadjusted
bases of the property of the Borrower is attributable to Collectibles not held
primarily for sale to customers in the ordinary course of business (Attach
summary information and calculations identifying the unadjusted bases of the
Borrower in its property generally and, in particular, any collectibles it may
own in the form set forth on Exhibit A hereto);

 

- 26 -



--------------------------------------------------------------------------------

  6. less than five percent (5%) of the average of he aggregate unadjusted bases
of the property of the Borrower is attributable to Nonqualified Financial
Property (Attach summary information and calculations identifying the unadjusted
bases of the Borrower in its property generally and, in particular, any
nonqualified financial property it may own in the form set forth on Exhibit A
hereto);

 

  7. the Borrower does not conduct any trade or business consisting of (i) the
operation of (a) a private or commercial golf course, (b) a country club, (c) a
massage parlor, (d) a hot tub facility, (e) a suntan facility, (f) a racetrack
or other facility used for gambling, or (g) any store the principal business of
which is the sale of alcoholic beverages for consumption off premises
(collectively, the “Tenant Prohibited Activities”), (ii) the development or
holding of intangibles for sale or license, or (iii) farming (within the meaning
of Code Section 2032A(e)(5)(A) or (B) and the related Treasury Regulations);

 

  8. the Borrower does not lease any part of the Premises to, or otherwise
permit any portion of the Premises to be used by, any Person engaged in one or
more Tenant Prohibited Activities;

 

  9. the Borrower does not derive any portion of its rental revenue from
residential rental of the Borrower’s property, nor does the Borrower use
low-income housing tax credits in connection with any of its assets or property;
and

 

  10. the Borrower has no plans to:

 

  i. expand or change its business or operations in any manner that would not
enable it to maintain compliance with the preceding paragraphs of this
certification; or

 

  ii. move or expand any existing operations to a new location.

THE FOREGOING IS HEREBY CERTIFIED AS TRUE, CORRECT, AND COMPLETE BY THE
UNDERSIGNED OFFICER, AS OF THIS      DAY OF                     , 20    .

 

 

  ,a

 

 

By:  

 

Name:  

 

Title:  

 

 

- 27 -



--------------------------------------------------------------------------------

Exhibit A

to QALICB Compliance Certification

 

1. Gross Income Test The Borrower has determined that the information set forth
below accurately reflects the location of the source and the amount of the
Borrower’s gross income:

 

     Income     Census Tract No.    Low-Income
Community?

Total Annual Gross Income

        YES/NO

a. Property 1

   $                      YES/NO

b. Property 2

   $                      YES/NO

c. Property 3

   $                      YES/NO

d. Property 4

   $                      YES/NO

e. Property 5

   $                      YES/NO

f. Property 6

   $                      YES/NO

Annual Income from LIC Tracts

   $                     

% Annual Income - LIC Tracts

          %      

 

2. Tangible Property Test The Borrower has determined that the information set
forth below accurately reflects the value and location of the Borrower’s
tangible property:

 

     Value     Census Tract No.    Low-Income
Community?

Owned (Cost Basis)

       

a. Property 1

   $                      YES/NO

b. Property 2

   $                      YES/NO

c. Property 3

   $                      YES/NO

Leased (“Reasonable” Basis)

       

d. Property 4

   $                      YES/NO

e. Property 5

   $                      YES/NO

f. Property 6

   $                      YES/NO

Total Annual Value

   $                     

Total Annual Value in LIC Tracts

   $                     

% Annual Value in LIC Tracts

          %      

[If any property is used in more than one Census Tract, the value of such
property shall be apportioned among Census Tracts in accordance with the example
set forth in Treasury Regulation 1.45D-1(d)(4)(B)(2)]



--------------------------------------------------------------------------------

3. Services Test The Borrower has determined that the information set forth
below accurately reflects the cost and location of services performed by the
Borrower’s employees:

 

      Amount
Paid for
Employee
Services     Census Tract No.    Low-Income
Community?

Total Cost of Employee Services

        YES/NO

a. Property 1

        YES/NO

b. Property 2

        YES/NO

c. Property 3

        YES/NO

d. Property 4

        YES/NO

e. Property 5

        YES/NO

f. Property 6

        YES/NO

Total Cost of Employee Services in LIC Tracts

       

% Cost of Employee Services in LIC Tracts

          %      

[If an employee (FTE) performs services in more than one Census Tract, the
amount paid for such employee’s services shall be apportioned among such
locations on the basis of the percentage of such employee’s time spent in each
such location.]

 

4. Collectibles and Non Qualified Financial Property Tests The Borrower has
determined that the information set forth below accurately reflects the value of
the Borrower’s “collectibles” and “non-qualified financial property” relative to
the value of the Borrower’s assets:

 

     Amount      % of Unadjusted
Bases in Assets  

Average Aggregate Unadjusted Bases of all Property

   $                      100 % 

Basis attributable to Collectibles

   $                           % 

Basis attributable to Non Qualified Financial Property

   $                           % 